Citation Nr: 1810005	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served as a member of the United States Air Force, with active duty service from April 1962 through April 1965. 

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions, dated November 2010, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Portland, Oregon (hereinafter Agency of Original Jurisdiction ("AOJ")).  In that decision the AOJ denied service connection for bilateral hearing loss and for the a bilateral vision condition.  In a March 2011 decision, the AOJ granted service connection for right hear hearing loss and continued the other denials.  VA received the Veteran's notice of disagreement in May 2011.

In May 2017, the Board remanded the Veteran's appeal to the AOJ in order to afford the Veteran a hearing before a Veterans Law Judge.  In correspondence dated August 25, 2017, the Veteran was advised that his hearing was scheduled for October 5, 2017 and would be conducted at the RO in Portland, Oregon.  However, on October 3, 2017, the Veteran contacted the AOJ to say he would not be able to attend his hearing as he was hospitalized for an injury.  In lieu of his hearing, the Veteran requested a 60 day extension for him to file additional evidence and argument in support of his claims for service connection.  The Veteran's request was granted in a letter dated November 20, 2017; however, as of the date of this decision, no additional information or evidence has been received.  

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  



FINDING OF FACT

The Veteran's current left ear hearing loss disability did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.  


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing loss disability have not all been met.  38 U.S.C. §§  1101, 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In regards to the Veteran's claim for entitlement to service connection, the Board notes that the VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him, in correspondence dated September 2010 and January 2011.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the September 2010 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Veteran has been provided with a VA examination and medical opinion, which addressed the Veteran's reported symptoms and etiology of his left ear hearing loss disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This VA examination of record further assesses the severity, frequency, and functional effects of the Veteran's left ear hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the Board finds the VA audiological examination of record to be adequate for ratings purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist since the date of the Board's May 2017 remand.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including organic diseases of the nervous system, such as a sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service. 38 U.S.C. §§ 1101 , 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307 , 3.309 (2017).  In this case, the evidence does not show that the Veteran's left ear hearing loss manifested during or within one year of separation from active service.  

In addition to the above described VA regulations, entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

That being the relevant, generalized law applicable to the Veteran's claim, the Board observes that the Veteran has a current left ear hearing loss disability, under VA regulations.  For example, the results of the Veteran's February 2011 VA audiological examination documented a left ear sensorineural hearing loss disability.  Therefore, the Board finds the Veteran has satisfied the first element of service connection, the existence of a current left ear hearing loss disability.  

The Board additionally finds that the Veteran was exposed to loud noises during his active duty service.  The Veteran's DD 214 reflects that his military occupational specialty ("MOS") was an air policeman.  The Department of Defense's Duty MOS Noise Exposure Listing does not have a listing for a "air policeman," however, listings for "security" is listed as involving a high probability of hazardous noise exposure.  Additionally, the Veteran has described being exposed to loud aircraft engine noises, for two to three hour periods, on a daily basis during his active duty service.  As such, the Board finds the Veteran was exposed to acoustic trauma, in the form of loud noises, during his active duty service. 

Therefore, the primary question before the Board is whether the Veteran's in-service noise exposure caused his current left hearing loss disability.  Throughout his appeal, the Veteran asserts his current left ear hearing loss disability was caused by his exposure to excessive noise during service, including artillery shelling and machine gun fire.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board must next evaluate the medical evidence, specifically the Veteran's service treatment records, to determine whether a nexus between his current left ear hearing loss disability and his in-service noise exposure exists.  

The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he experienced any hearing loss during his active duty service.  Examinations from his enlistment and separation from service do not suggest the Veteran experienced hearing loss at the level considered a disability under VA regulations.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-the American National Standards Institute ("ANSI").  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.  Therefore, in order to facilitate data comparison in this decision, the Veteran's audiometric test results from his April 1962 entrance examination have been converted to ISO-ANSI standards, and are summarized in the chart below:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
20
10
X
15

The Board additionally observes that the Veteran's April 1962 entrance examination reported a left ear hearing acuity of 35 decibels at 6000 hertz and 15 decibels at 8000 hertz.  Normally, claims for entitlement to service connection do not consider hearing acuity above 4000 hertz.  The Board describes these thresholds here because they were discussed by the February 2011 VA examiner.


Moreover, the Board observes that this April 1962 entrance examination shows the Veteran experienced normal left ear hearing prior to his entrance into active duty service.  As noted above, the Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  38 C.F.R. § 3.385; Hensley at 157.  Therefore, the results of this audiometric testing reflect the Veteran normal left ear hearing acuity prior to his entrance into active duty service.  

Thereafter, the Veteran was provided with an audiological examination in April 1965, prior to his separation from active duty service.  Again, as this examination as administered prior to November 1, 1967, the Veteran's audiometric test results from his October 1967 entrance examination have been converted to ISO-ANSI standards, and are summarized in the chart below:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
10
10
5
15
20

Thus, a review of the Veteran's entrance and separation audiological examinations fails to establish the presence of a left ear hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.

However, under VA law, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  See Hensley, 5 Vet. App. at 157; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In February 2011, a VA examiner concluded the Veteran's left ear hearing loss disability was not etiologically related to his active duty service.  In support of this conclusion, the examiner cited to the Veteran's April 1962 entrance examination report and April 1965 separation examination report.  Essentially, the examiner explained that there was a significant change in the right hearing thresholds from entrance to separation but there was no a change of significance for the left ear and thus concluded that the current right ear hearing loss disability was related to service but not the left ear hearing loss disability.  The Board recognizes that the examiner focused on the in-service results at 6000 Hz, which is not a frequency specified for determining a hearing loss disability under VA regulation.  The examiner explained that there was a change at 6000 Hz for the right ear and that frequency was particularly sensitive to noise damage.  She also explained that there was no change for the left ear.  The examiner's use of the phrase "pre-existing mild 35 dB hearing loss at 6000 Hz at entry" when referring to the left ear cannot be read in isolation from the rest of the sentence to indicate a preexisting hearing loss disability.  The rest of the sentence was "and no change was noted at exit."  Clearly, she was explaining the medical basis for her determination and discussing hearing loss not the legal determination of a hearing loss disability.  The opinion expresses that there was a medically significant change during service of the right ear hearing but not the left ear hearing.  The Board finds the opinion adequate and also to be the most probative evidence of record on the question of whether there is a nexus between the Veteran's current left hearing loss disability and his active service.  

Based on the above, the Board concludes that the preponderance of evidence is against granting service connection for the left ear hearing loss disability.  The appeal must therefore be denied as to this issue.  There is no reasonable doubt to be resolved as to this issue.  


ORDER

Entitlement to service connection a left ear hearing loss disability is denied.  


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim for entitlement to service connection for a bilateral eye disability must be remanded before the Board is able to make a determination on the merits.  Specifically, the Board finds the AOJ has not fully complied with VA's statutory duty to assist the Veteran in developing his claim. 

First, the Board observes that the Veteran has made numerous references to his treatment at the Portland VA Medical Center ("VAMC").  However, the most recent VAMC treatment records are dated only through March 2014.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  As the Veteran has identified relevant outstanding medical records, the Board finds that a remand is required to obtain such evidence.

Additionally, the Board finds that a remand is required to obtain a VA medical examination and opinion which addressed the etiology of the Veteran's bilateral eye condition.  VA's affirmative duty to assist claimants in substantiating their claims includes an obligation to provide a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. 5103(a); See also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  In reviewing the Veteran's medical records, the Board observes that the Veteran has current diagnosed eye disabilities that include of bilateral itchy/dry eyes and nuclear sclerotic cataracts.  However, the Veteran has yet to be afforded a VA examination for these disabilities, and as such, the Board finds that on remand he should be scheduled for a VA examination and medical opinion. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran asking him to identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his bilateral eye condition.  In obtaining these records, the AOJ is instructed to follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

2.  After any additional records are associated with the claims file, ensure that the Veteran is scheduled for a VA examination to assess the nature and etiology of any eye disabilities.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a)  First, the examiner is asked to identify all eye disabilities present during the pendency of this appeal, to include cataracts and bilateral dry eyes.  

(b)  For each diagnosed eye disability, the examiner should state whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any diagnosed disability initially manifested during service or is otherwise etiologically related to active service.

The examiner is asked to provide a thorough explanation of the rationale underlying any and all opinions or conclusions expressed.

3.  Thereafter, consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


